Exhibit 10.34

EMPLOYMENT SEPARATION

AND GENERAL RELEASE AGREEMENT

This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this 21st day of June 2006, by and between Jeffrey
M. Nodland, an individual (“Executive”), and Hexion Specialty Chemicals Inc., a
New Jersey corporation (the “Company”).

WHEREAS, Executive was employed as the President, Coatings & Inks for the
Company; and

WHEREAS, Executive resigned from the Company and Executive and the Company
mutually agreed to terminate Executive’s employment relationship with the
Company upon the terms set forth herein;

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Executive and the Company agree as
follows:

 

  I. Resignation.

A. Resignation Effective May 13, 2006. Executive irrevocably resigns as an
officer, director, employee, member, manager and in any other capacity with the
Company and each of its affiliates, effective May 13, 2006 (the “Separation
Date”). Concurrently with the execution of this Separation Agreement, Executive
shall execute the letter attached as Exhibit A hereto and promptly deliver such
letter to the Company. The Company and its affiliates accept such resignation.
Executive acknowledges and agrees that all payments due to Executive from the
Company after the Separation Date shall be determined under this Separation
Agreement.

B. Termination of Prior Employment Agreements. Executive shall have no further
rights pursuant to any prior agreement with the Company or any of its affiliates
governing the terms of Executive’s employment by any of them, except to the
extent necessary to effect the payments contemplated by Section II.D.

 

  II. Severance.

A. Severance Pay. The Company shall pay as severance pay to Executive an
aggregate amount equal to $325,000, less legally required withholding and
authorized deductions. Such amount shall be paid in a series of substantially
equal installment payments (each constituting a fraction of the aggregate
severance amount and with such installments paid not less frequently than
monthly) over a period not to exceed one year after the Separation Date. The
Company shall commence such installments within thirty (30) days following the
Separation Date. The Company agrees that in the event that Executive accepts
employment that requires he relocate outside of Texas, all remaining payments
under this section will be accelerated and paid as a cash lump sum payment
promptly following Executive’s notice to the Company of his relocation and
providing such information to support the relocation requirement as the Company
may reasonably request.

 

1



--------------------------------------------------------------------------------

B. Outplacement. The Company shall provide Executive with the level of
outplacement services customarily provided to its senior executives, such
outplacement services will be provided by either Drake Beam Morin or Right
Associates as determined by the Executive. Such outplacement services are to be
in effect upon the Executive’s initiations of a program with the outplacement
provider (which, in any event, will be within ninety (90) days after the
Separation Date) and ending twelve (12) months thereafter; provided, however,
that the Company’s obligation under this Section II.B shall cease immediately
upon Executive’s obtaining subsequent employment.

C. Health Benefit Continuation. The Company shall promptly pay Executive a lump
sum amount of $13,860 (subject to tax withholding), such amount intended to
cover the cost of Executive’s premiums charged to continue medical coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), for
twelve months at the same or reasonably equivalent medical coverage for
Executive (and, if applicable, Executive’s eligible dependents) as in effect
immediately prior to the Separation Date. Executive may elect to continue
medical coverage pursuant to COBRA; however, Executive shall be required to pay
all premiums associated therewith.

D. Remaining Payments. Executive and the Company acknowledge and agree that
Executive is entitled to payment of the following amounts at the times
indicated: (1) the amount of Executive’s prorated bonus earned for 2006 under
the Company’s Incentive Compensation Plan (“ICP”), as determined by the
Company’s Board of Directors in its sole discretion, such amount to be paid at
the same time bonuses for 2006 are paid to ICP participants generally; (2) a
cash payment equal to the value of any portion of Executive’s account under the
Hexion Specialty Chemicals Retirement Savings Plan (the “Retirement Plan”) that
was unvested as of the Separation Date, such amount estimated to equal
approximately $3,528 (subject to tax withholding) and to be paid upon or
promptly following the Separation Date; and (3) the amount of the dividend
payment to be made in respect of Executive’s vested stock options pursuant to
that certain letter agreement between Executive and the Company dated May 31,
2005, such amount to be paid on or as soon as practicable after June 1, 2007 as
provided in such letter agreement. The parties hereby agree that the amount
referred to in clause (3) above is $610,143.00 (subject to tax withholding). In
addition, Executive’s benefit pursuant to the Retirement Plan will be paid in
accordance with the terms and conditions of that plan. In addition, Executive’s
rights with respect to his options to acquire an aggregate of 96,348.69 Hexion
LLC units will continue in effect in accordance with the terms and conditions of
the applicable written stock option agreement(s) evidencing such options and the
terms and conditions of the stock option plan under which the options were
granted (including, without limitation, any applicable termination of employment
rules); provided that such options shall be fully vested as of the Separation
Date. The Company also agrees to reimburse Executive for any business expenses
incurred by him on or before the Separation Date in the course of performing his
obligations for the Company in accordance with the Company’s usual expense
reimbursement policies and procedures; provided that Executive submits such
expenses to the Company for reimbursement no later than June 30, 2006 and
provided that such expenses are reasonable, customary, and generally consistent
with past expenses submitted by Executive for reimbursement by the Company.

 

2



--------------------------------------------------------------------------------

E. No Other Benefits. The severance payments and benefits pursuant to this
Section II are for and in lieu of any other payments or benefits (and, except as
specifically provided herein, none shall accrue) beyond the Separation Date.
Executive specifically acknowledges and agrees that he is not, and will not be,
entitled to receive any severance pay or other benefits pursuant to any
severance plan or policy of the Company or any of its affiliates. Executive
acknowledges and agrees that he has received all compensation and benefits due
to him from the Company other than as expressly provided in this Section II.

III. Non-Disparagement. Executive agrees that he shall not (1) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, the Company or
any of its affiliates, past and present, and each of them, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them, or (2) make any statement or
engage in any conduct that has the purpose or effect of disrupting the business
of the Company or any of its affiliates. Neither the Company’s Board of
Directors, any senior executive officer of the Company with the authority to
speak for the Company, nor any other officer or employee of the Company with the
authority to speak on behalf of the Company as a whole as to matters of
fundamental high-level importance to the Company (such as, for example,
corporate earnings, corporate restructurings, and similar fundamental issues)
and speaking in that capacity in a formal setting shall, directly or indirectly,
make or ratify any statement, public or private, oral or written, to any person
that disparages, either professionally or personally, Executive. Nothing in this
Section III shall in any way prohibit Executive, the Company, the Company’s
Board of Directors, or any senior executive officer of the Company from
disclosing such information as may be required by law, or by judicial or
administrative process or order or the rules of any securities exchange or
similar self-regulatory organization applicable to Executive, the Company, the
Company’s Board of Directors, or any senior executive officer of the Company in
the circumstances.

IV. Release. Executive on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges the Company and each of
its parents, subsidiaries and affiliates, past and present, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them, hereinafter together and
collectively referred to as the “Releasees,” with respect to and from any and
all claims, wages, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys’ fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which he now owns or holds
or he has at any time heretofore owned or held or may in the future hold as
against any of said Releasees, arising out of or in any way connected with his
service as an officer, director, employee, member or manager of any Releasee,
his separation from his position as an officer, director, employee, manager
and/or member, as applicable, of any Releasee, or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever,

 

3



--------------------------------------------------------------------------------

known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of said Releasees, or any of them, committed or omitted prior
to the date of this Separation Agreement including, without limiting the
generality of the foregoing, any claim under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, any state or local
anti-discrimination laws or regulations, or any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability;
provided that such release shall not apply to any obligation created by or
arising out of this Separation Agreement, or otherwise specifically provided for
in Section II.A, II.B, II.C, or II.D above, for which receipt or satisfaction
has not been acknowledged.

V. Additional Waiver. It is the intention of Executive in executing this
instrument that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, Executive expressly consents that this Separation Agreement shall be
given full force and effect according to each and all of its express terms and
provisions, including those related to unknown and unsuspected claims, demands
and causes of action, if any, as well as those relating to any other claims,
demands and causes of action hereinabove specified. Executive acknowledges that
he may hereafter discover claims or facts in addition to or different from those
which Executive now knows or believes to exist with respect to the subject
matter of this Separation Agreement and which, if known or suspected at the time
of executing this Separation Agreement, may have materially affected this
settlement. Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.

VI. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Separation Agreement, he is waiving any and all rights or claims that
he may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Separation
Agreement. Executive further expressly acknowledges and agrees that:

A. In return for this Separation Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this
Separation Agreement;

B. He is hereby advised in writing by this Separation Agreement to consult with
an attorney before signing this Separation Agreement;

C. He was given a copy of this Separation Agreement on June 21, 2006 and
informed that he had forty five (45) days within which to consider this
Separation Agreement; and

D. He was informed that he had seven (7) days following the date of execution of
this Separation Agreement in which to revoke this Separation Agreement.

 

4



--------------------------------------------------------------------------------

VII. No Transferred Claims. Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Separation
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold the Company and each of its affiliates harmless from
and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

VIII. Confidential Information.

A. Executive, in the performance of Executive’s services on behalf of the
Company and its affiliates, has had access to, received and been entrusted with
confidential information, including but in no way limited to development,
marketing, organizational, financial, management, administrative, production,
distribution and sales information, data, specifications and processes presently
owned or at any time in the future developed, by the Company, its affiliates, or
its or their agents or consultants, or used presently or at any time in the
future in the course of its or their business that is not otherwise part of the
public domain (collectively, the “Confidential Material”). All such Confidential
Material is considered secret and was made available to Executive in confidence.
Executive represents that he has held all such information confidential and will
continue to do so.

B. Except in the performance of services on behalf of the Company and its
affiliates, Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless 1) such
Confidential Material ceases (through no fault of Executive’s) to be
confidential because it has become part of the public domain or 2) he is
otherwise obligated to disclose such information by the lawful order of any
competent jurisdiction. All records, files, drawings, documents, equipment and
other tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the business of the Company or any of its affiliates,
which Executive prepares, uses or encounters, shall be and remain the sole and
exclusive property of the appropriate entity or entities and shall be included
in the Confidential Material. Whenever requested by the Company, Executive shall
promptly deliver to the Company any and all of the Confidential Material, not
previously delivered to the Company, that may be or at any previous time has
been in Executive’s possession or under Executive’s control.

IX. Non-Compete. Executive hereby acknowledges and agrees in consideration for
the payments and other benefits set forth in this Separation Agreement, for the
period commencing on the Separation Date and ending on the first anniversary of
the Separation Date, without the prior written consent of the Company, the
Executive shall not, directly or indirectly, either as principal, manager,
agent, consultant, officer, director, stockholder, partner, member, investor,
lender or employee or in any other capacity, carry on, be engaged in or have any
financial interest in any business within the chemicals industry, including,
without limitation, any business that is in material competition with the
business of the Company and/or its affiliates. For purposes hereof, a business
shall be deemed to be in competition with the Company if it is significantly
involved in the rendering of any service significantly purchased, sold, dealt in
or rendered by the Company and/or its affiliates. As used in the preceding
sentence, the

 

5



--------------------------------------------------------------------------------

term “significantly” shall be deemed to refer to activities generating gross
annual sales of at least $25 million. Nothing in this shall be construed so as
to preclude Executive from investing in any publicly held company provided
Executive’s beneficial ownership of any class of such company’s securities does
not exceed 5% of the outstanding securities of such class. Executive understands
that the foregoing restrictions may limit his ability to earn a livelihood in a
business that competes with the business of the Company and/or its affiliates,
but he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and/or its
affiliates and as otherwise provided hereunder to clearly justify such
restrictions which, in any event (given his education, skills and ability),
Executive does not believe would prevent him from otherwise earning a living.
Executive has carefully considered the nature and extent of the restrictions
placed upon him by this Separation Agreement, and hereby acknowledges and agrees
that the same are reasonable in time and territory and do not confer a benefit
upon the Company or any of its affiliates disproportionate to the detriment
which the same may cause Executive.

X. Soliciting Customers. Executive promises and agrees that he will not, for the
period commencing on the Separation Date and ending on the first anniversary of
the Separation Date, influence or attempt to influence any customers of the
Company or any of its affiliates, either directly or indirectly, to divert their
business in any product line sold, dealt in or rendered by the Company and/or
its affiliates (or any product line similar to any such product line) to any
individual, partnership, firm, corporation or other entity which is currently or
at that particular point in time in competition with (or has plans to engage in
business which would be in competition with) the business of the Company or any
of its affiliates. Executive acknowledges that during his employment with the
Company, he was given access to Confidential Material of the Company and its
affiliates, and that such Confidential Material constitutes the Company’s trade
secrets. Executive acknowledges and agrees that this restriction is necessary in
order for the Company to preserve and protect its legitimate proprietary
interest in its Confidential Material and trade secrets.

XI. Soliciting Employees. Executive promises and agrees that he will not, for
the period commencing on the Separation Date and ending on the first anniversary
of the Separation Date, directly or indirectly solicit any employee of the
Company or any of its affiliates who earned annually $25,000 or more as an
employee of such entity during the last six months of his or her own employment
to work for any business, individual, partnership, firm, or corporation.

 

6



--------------------------------------------------------------------------------

XII. Cooperation. Executive agrees to cooperate with the Company in any actual
or threatened litigation that arises against or is brought by the Company or any
of its affiliates at any time after the Separation Date, including but not
limited to participating in interviews with the Company’s counsel to assist the
Company in any such litigation. To the extent such services are requested by the
Company, the Company shall reimburse Executive for his reasonable out-of-pocket
expenses incurred in providing such services.

XIII. Miscellaneous.

A. Successors.

1. This Separation Agreement is personal to Executive and shall not, without the
prior written consent of the Company, be assignable by Executive.

2. This Separation Agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Separation Agreement for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the ownership of the Company or to which the Company assigns
this Separation Agreement by operation of law or otherwise.

B. Waiver. No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

C. Modification. This Separation Agreement may not be amended or modified other
than by a written agreement executed by Executive and the Chief Executive
Officer of the Company or his designee.

D. Complete Agreement. This Separation Agreement constitutes and contains the
entire agreement and final understanding concerning Executive’s relationship
with the Company and its affiliates and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matters hereof. Any representation, promise or agreement not
specifically included in this Separation Agreement shall not be binding upon or
enforceable against either party. This Separation Agreement constitutes an
integrated agreement. Notwithstanding the preceding provisions of this Section
XIII.D: (1) the rights of the Company or any of its affiliates pursuant to any
confidentiality, non-compete, trade secret, inventions, securities transfer,
investor rights, or similar agreement shall continue in effect and are not
integrated into this Agreement; (2) the provisions of any applicable benefit
plan and/or award agreement shall continue in effect and are not integrated into
this Agreement to the extent necessary to effect the payments and benefits
specifically provided for in Section II.D; and (3) the Investor Rights Agreement
to which Executive is a party as well as the Operating Agreement of Hexion LLC
shall continue in effect and are not integrated into this Agreement.

 

7



--------------------------------------------------------------------------------

E. Severability. If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.

F. Choice of Law. This Separation Agreement shall be deemed to have been
executed and delivered within the State of Texas, and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Texas without regard to principles of
conflict of laws.

G. Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Separation Agreement. Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.

H. Notices. Any notice provided for in this Separation Agreement must be in
writing and must be either personally delivered, transmitted via telecopier,
mailed by first class mail (postage prepaid and return receipt requested) or
sent by reputable overnight courier service (charges prepaid) to the recipient
at the address below indicated or at such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder and
received when delivered personally, when received if transmitted via telecopier,
five days after deposit in the U.S. mail and one day after deposit with a
reputable overnight courier service.

If to the Company, to:

Hexion Specialty Chemicals, Inc.

180 East Broad Street

Columbus, OH 43215

Facsimile: (614) 225-2108

Attention: Craig Morrison

      President and CEO

with a copy (which shall not constitute notice) to:

Hexion LLC

c/o Apollo Management V, L.P.

9 West 57th Street

New York, New York 10019

Facsimile: (212) 515-3288

Attention: Josh Harris

and

 

8



--------------------------------------------------------------------------------

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Facsimile: (212) 326-2061

Attention: John Scott, Esq.

If to Executive, to Executive’s address set forth on the signature page hereto.

I. Counterparts. This Separation Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

J. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Separation Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, including the determination of the scope or applicability of this
agreement to arbitrate, shall be submitted to final and binding arbitration in
the State of Texas in accordance with Texas law and the procedures of the
American Arbitration Association. The determination of the arbitrators shall be
conclusive and binding on the Company and Executive, and judgment may be entered
on the arbitrators’ award in any court having jurisdiction.

K. Advice of Counsel. In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

L. Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Separation Agreement and which are not inconsistent with its terms.

M. Headings. The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.

N. Taxes. The Company has the right to withhold from any payment hereunder or
under any other agreement between the Company and Executive the amount required
by law to be withheld with respect to such payment or other benefits provided to
Executive. Other than as to such withholding right, Executive shall be solely
responsible for any taxes due as a result of the payments and benefits received
by Executive contemplated by this Separation Agreement.

O. Indemnification. The Company agrees that (1) if Executive is made a party, or
is threatened to be made a party, to any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other (a “Proceeding”) by reason of the fact that he is or was a director,
officer or employee of the Company or is or was serving at the request of the
Company as a director, officer, member, employee, agent, manager, consultant or

 

9



--------------------------------------------------------------------------------

representative of another person or (2) if any claim, demand, request,
investigation, controversy, threat, discovery request or request for testimony
or information (a “Claim”) is made, or threatened to be made, that arises out of
or relates to Executive’s service in any of the foregoing capacities, whether
arising before or after the Separation Date, then Executive shall be indemnified
and held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s articles of incorporation or bylaws or, if greater,
by the laws of the State of New Jersey, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorney’s fees,
judgments, interest, expenses of investigating, defending or obtaining indemnity
with respect to any Proceeding or Claim, penalties, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement) incurred or suffered by
Executive in connection therewith. Neither the failure of the Company to have
made a determination in connection with any request for indemnification that
Executive has satisfied any applicable standard of conduct, nor a determination
by the Company that Executive has not met any applicable standard of conduct,
shall create a presumption that Executive has not met an applicable standard of
conduct.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 21st day of June, 2006, at                      County,
                    .

 

“Executive”

 

Jeffrey M. Nodland

EXECUTED this 21st day of June, 2006, at                      County,
                    .

 

“Company”

Hexion Specialty Chemicals, Inc.,

a New Jersey corporation

 

By:  

 

Its:  

 

 

11



--------------------------------------------------------------------------------

EXHIBIT A

RESIGNATION LETTER

 

Date:   May 13, 2006 To:   The Board of Directors of Hexion LLC. and Hexion
Specialty Chemicals, Inc. From:   Jeffrey M. Nodland

I hereby resign as an employee, officer, director, member, manager and in any
other capacity with Hexion Specialty Chemicals, Inc., and with each of its
respective affiliates, effective May 13, 2006.

 

    Jeffrey M. Nodland

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

ENDORSEMENT

I, Jeffrey, M. Nodland, hereby acknowledge that I was given 45 days to consider
the foregoing Employment, Employment Separation and General Release Agreement
and voluntarily chose to sign the Employment, Employment Separation and General
Release Agreement prior to the expiration of the 45-day period.

I declare under penalty of perjury under the laws of the state of Texas, that
the foregoing is true and correct.

EXECUTED this 21st day of June 2006, at                      County,
                    .

 

    Jeffrey M. Nodland

 

B-1